SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE KASSERMAN delivered the opinion of the court: Plaintiff has filed a petition for rehearing and raises three points claimed to have been overlooked or misapprehended by the court. They are: (1) the court improperly grounded its decision on defendant Byford Lynn Klebba’s minority where at the time the court’s decision was entered, the defendant was no longer a minor; (2) the court failed to consider whether plaintiff’s dower, assigned as one-third of the rents and profits, is an estate in land sufficient to compel partition; and (3) the court failed to consider whether plaintiff’s complaint stated a cause of action. We have carefully considered the points raised by plaintiff, and we deny her petition for rehearing for the reasons set forth in the special concurring opinion, namely, plaintiff owned no interest in the real estate which would entitle her to compel partition and, therefore, lacked standing to bring this action. Her complaint was properly dismissed by the trial court. Petition for rehearing denied. Judgment affirmed. HARRISON and SPOMER, JJ., concur.1    Judges Moses W. Harrison II and Dorothy W. Spomer have replaced Judges Peyton Kunce and George J. Moran who retired after the opinion was filed.